COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


OCEAN COVE CONSTRUCTION CO., INC.
AND
NATIONWIDE MUTUAL INSURANCE COMPANY
                                               MEMORANDUM OPINION *
v.   Record No. 2620-95-1                          PER CURIAM
                                                  MAY 14, 1996
STEVAN LEE TROUTMAN


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Fay F. Spence; Spence & Whitlow, on briefs), for
            appellants.

            (Gregory E. Camden; Rutter & Montagna, on brief), for
            appellee.



     Ocean Cove Construction Co., Inc. and its insurer contend

that the Workers' Compensation Commission erred in finding that

it did not prove that Stevan L. Troutman ("claimant") failed to

(1) market his residual capacity after his light-duty release;

and (2) cooperate with vocational rehabilitation efforts.     Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

                            I.   Marketing

     In order to establish entitlement to benefits, a partially

disabled employee must prove that he has made a reasonable effort

to procure suitable work but has been unable to do so.     Great

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d
98, 101 (1987).    "What constitutes a reasonable marketing effort

depends upon the facts and circumstances of each case."        The

Greif Companies v. Sipe, 16 Va. App. 709, 715, 434 S.E.2d 314,

318 (1993).    We have discussed factors which the commission

should consider in deciding whether a claimant has made

reasonable good faith efforts to market his remaining capacity:
          (1) the nature and extent of employee's
          disability; (2) the employee's training, age,
          experience, and education; (3) the nature and
          extent of employee's job search; (4) the
          employee's intent in conducting his job
          search; (5) the availability of jobs in the
          area suitable for the employee, considering
          his disability; and (6) any other matter
          affecting employee's capacity to find
          suitable employment.

National Linen Serv. v. McGuinn, 8 Va. App. 267, 272, 380 S.E.2d
31, 34 (1989) (footnotes omitted).     In reviewing the commission's

findings, "we view the evidence in the light most favorable

to . . . the party prevailing before the commission."        Id. at

270, 380 S.E.2d at 33.

     In awarding temporary partial disability benefits to

claimant, the commission found that claimant marketed his

residual work capacity.    In so ruling, the commission found the

following:
             The medical record reflects that claimant is
             under light-duty restrictions which include
             no heavy lifting, climbing, carrying,
             squatting, kneeling, or working above ground.
              This essentially precludes claimant from
             returning to his preinjury job. However, he
             did obtain employment with his preinjury
             employer, of which he is part-owner. It


                                   2
          appears that the salary is commensurate with
          the work claimant is performing, and there is
          no evidence before us to indicate that there
          are any other employees with this company
          performing the same duties and receiving a
          greater salary. Neither does the evidence
          establish the availability of work with a
          different employer which would pay a greater
          wage. Having obtained this position with his
          preinjury employer, we find, in this case,
          that the claimant has no further duty to
          market his residual capacity.


     These findings are supported by Dr. Morina's records,

claimant's testimony, and the evidence concerning the jobs, which

Janie Vogel, placement specialist, submitted to claimant for his

consideration.   Accordingly, based upon this record, we cannot

say as a matter of law that the commission erred in ruling that

claimant adequately marketed his residual capacity.
                  II.   Vocational Rehabilitation

     In ruling the evidence was insufficient to prove that

claimant failed to cooperate with vocational rehabilitation, the

commission found as follows:
          [T]he potential jobs identified by the
          placement specialist consisted of two jobs
          with an indeterminate hourly wage; one job
          with an hourly wage of $4.50, while his
          current position paid $7 per hour plus
          benefits; one position which paid an hourly
          rate less than or equal to his current
          position; a part-time position, which his
          position with the preinjury employer is full-
          time; and a position which required an HVAC
          license which he did not hold. We note
          Vogel's testimony that an HVAC background was
          not required. However, the letter sent to
          the claimant listed this as a job
          requirement, and he testified that the
          potential employer informed him that HVAC
          licensure was a prerequisite.



                                 3
     These findings are supported by the testimony of claimant

and Vogel, and demonstrated that the jobs identified by Vogel did

not offer a greater wage than claimant was receiving from

employer.   Accordingly, we cannot say as a matter of law that the

commission erred in finding that employer failed to prove that

claimant did not cooperate with vocational placement.   As the

commission correctly noted, employer's contentions that these

jobs offered the earning potential of greater wages and possible

benefits constituted speculation and were not supported by any

evidence.
     For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                                 4